DETAILED ACTION
Status of Claims
This action is in response to the application filed on 4/2/2019 for application 16/373,447. Claim 1 – 27 are pending and have been examined

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 – 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed subject matter of “machine-readable medium” described in paragraph 0123 of the specification of the instant application, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 – 11, 13, 19 – 21, 23 – 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou, Incremental Network Quantization: Towards Lossless CNN with Low Precision Weights, arXiv, Feb, 2017.

Regarding Claim 10, Zhou discloses:
A method comprising: training one or more neural networks, wherein training the one or more neural networks includes converting weight parameters from a first floating point value representation to a second floating point value representation having fewer bits than the first floating point value representation (Zhou, fig. 2 & alg. 1, where during the incremental quantization process of the neural network, the model is trained iteratively and weights are quantized with lower bits; page. 5, para. 2, ln. 3 – 7 where full-precision [first floating point value representation] CNN model … forming a low-precision [second floating point value representation] base for the original model).

Regarding Claim 11, depending on Claim 10, Zhou further discloses:
 wherein the weights are converted by: performing a first quantization of the weights from the first floating point value representation to the second floating point value representation after the weights are updated using a first number of forward-backward passes of training the one or more neural networks (Zhou, fig. 1, where (a) pre-trained full precision model [weights are updated with a number of forward-backward passes during pre-training], (b) model update with three proposed operations: … group-wise quantization [perform first quantization of weights after the weights are updated]);
and performing a second quantization of the weights from the first floating point value representation to the second floating point value representation after the weights are updated using a second number of forward-backward passes of training the one or more neural networks following the first quantization of the weight (Zhou, fig. 1 where (b) Model update with … group-wise quantization and re-training … (2) denotes the procedure of repeating operation of (1); i.e., after retraining [weights are updated with a second number of forward-backward passes during re-training], perform second round of quantization).

Regarding Claim 13, depending on Claim 11, Zhou further disclose: 
determining the second number of forward-backward passes based on a frequency hyperparameter associated with training of the one or more neural network (Zhou, page. 3, para. 2, ln. 9, where in general re-training with less than 8 epochs [frequency hyperparameter associated with training] i.e., Zhou suggest to train 8 times of all the training samples and thus the forward-backward passes of 8 times the number of training samples; the number of training iterations is a hyperparameters to train a model).

Regarding Claim 19, depending on Claim 10, Zhou further discloses:
wherein the weight parameters are associated with a fully connected layer in the neural network (Zhou, page, 13, tbl. 6, where FC6, FC7, FC8 [fully connected layer]).

Regarding Claim 20, Claim 20 is the corresponding system claim of Claim 10. Zhou further discloses: a system comprising one or more computers including one or more processors (Zhou, sec. 3, para. 1, where experiments on ImageNet large scale classification task … AlexNet, VGG-16, GoogleNet, ResNet-18 and ResNet-50; these network models are commonly trained on computer system with processor). Claim 20 is rejected with the same reason as Claim 10.

Regarding Claim 21 and 23, Claim 21 and 23 are the corresponding system claim of Claim 11 and 13. Claim 21 and 23 are rejected with the same reason as Claim 11 and 13

Regarding Claim 24, Claim 24 is the machine readable medium claim of Claim 10. Zhou further discloses: a machine readable medium having stored thereon a set of instructions which if performed by one or more processors cause the one or more processor to (Zhou, where experiments on ImageNet large scale classification task … AlexNet, VGG-16, GoogleNet, ResNet-18 and ResNet-50; these network models are commonly trained on computer system with processor instructed by program instructions stored in memory). Claim 24 is rejected with the same reason as Claim 10. 

Regarding Claim 25 and 27, Claim 25 and 27 are the corresponding machine readable medium claim of Claim 11 and 13. Claim 25 and 27 are rejected with the same reason as Claim 11 and 13

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, Incremental Network Quantization: Towards Lossless CNN with Low Precision Weights, arXiv, Feb, 2017, in view of Alexandre, FR3045892A1 Optimized Neural Circuit Architecture and Method for the Execution of Neuron Networks Translation, 2017.

Regarding Claim 1, Zhou discloses: 
perform one or more activation functions in a neural network using weights that have been converted from a first floating point value representation to a second floating point value representation having fewer bits than the first floating point value representation (Zhou, page 13, Appendix 2, tbl. 7, where 5 bit weights [second floating point value representation] and 4 bit activation [activation that use lower bits weights], and the pretrained reference with 32 bit floating point weights [first floating point value representation]).
Zhou does not explicitly disclose:
A processor comprising: one or more arithmetic logic units (ALUs) 
Alexandre explicitly disclose: 
A processor comprising (Alexandre, translation page. 9, para. 2, where hardware elements maybe available … as neural circuit [processor that process neural network computation] … or as a digital signal processor DSP): one or more arithmetic logic units (ALUs) (Alexandre, fig. 3 & translation page. 4, para. 8, where said neural circuit comprises for example an arithmetic and logic unit [ALU] performing operations on the input signals …weighted sum of digitized input signals and applying an activation function to said weighted sum)
Zhou and Alexandre both teach deep convolutional neural network implementation and execution and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Zhou’s disclosure of incremental quantization and training approach with Alexandre’s disclosure of optimized neural network hardware implementation to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to enable efficient implementation on silicon deep layer neural layer and to enable all with variable intermediate data precision (Alexandre, translation, page. 4 para. 1).

Regarding Claim 3, depending on Claim 1, Zhou further discloses:
 wherein the weights are converted by: performing a first quantization of the weights from the first floating point value representation to the second floating point value representation after the weights are updated using a first number of forward-backward passes of training the neural network (Zhou, fig. 1, where (a) pre-trained full precision model [weights are updated with a number of forward-backward passes during pre-training], (b) model update with three proposed operations: … group-wise quantization [perform first quantization of weights after the weights are updated]);
and performing a second quantization of the weights from the first floating point value representation to the second floating point value representation after the weights are updated using a second number of forward-backward passes of training the neural network following the first quantization of the weight (Zhou, fig. 1 where (b) Model update with … group-wise quantization and re-training … (2) denotes the procedure of repeating operation of (1); i.e., after retraining [weights updated using a second number of forward-backward passes], perform second round of quantization).

Regarding Claim 5, depending on Claim 3, Zhou further disclose: 
wherein the second number of forward-backward passes is determined based on a frequency hyperparameter associated with training the neural network (Zhou, page. 3, para. 2, ln. 9, where in general re-training with less than 8 epochs [frequency hyperparameter associated with training]; i.e., Zhou suggest to train 8 times of all the training samples and thus the forward-backward passes of 8 times the number of training samples; the number of training iterations is a hyperparameters to train a model).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, Incremental Network Quantization: Towards Lossless CNN with Low Precision Weights, arXiv, Feb, 2017, in view of Alexandre, FR3045892A1 Optimized Neural Circuit Architecture and Method for the Execution of Neuron Networks Translation, 2017, further in view of Feng, an Overview of ResNet and its Variants, towards data science, Jul 2017

Regarding Claim 2, depending on Claim 1, Zhou further discloses: 
wherein the one or more ALUs further perform one or more activation functions in the neural network by applying the weights … that have been converted from the first floating point value representation to the second floating point value representation (Zhou, page 13, Appendix 2, tbl, 7, where 5 bit weights [second floating point value representation] and 4 bit activation, and the pretrained reference with 32 bit floating point weights [first floating point value representation])
Zhou in view of Alexandre does not explicitly discloses: 
by applying the weights to activation inputs 
Feng explicitly discloses: 
by applying the weights to activation inputs (Feng, page 2 – 3, where in the residual block figure, the weight is the input to relu [activation function]) 
	Zhou (in view of Alexandre) and Feng both teach ResNet implementation and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Zhou (in view of Alexandre)’s disclosure of incremental quantization of ResNet with Feng’s disclosure of the details of the ResNet structure to achieve the claimed teaching as the combination yield predictable results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, Incremental Network Quantization: Towards Lossless CNN with Low Precision Weights, arXiv, Feb, 2017, in view of Alexandre, FR3045892A1 Optimized Neural Circuit Architecture and Method for the Execution of Neuron Networks Translation, 2017, further in view of Bhuiyan, How do I know when to stop training a neural network, ResearchGate GmbH, 2015.

Regarding Claim 4, depending on Claim 3, Zhou in view of Alexandre does not explicitly disclose: 
wherein the first number of forward-backward passes is determined based on an offset hyperparameter associated with training the neural network.
Bhuiyan explicitly discloses: 
wherein the first number of forward-backward passes is determined based on an offset hyperparameter associated with training the neural network (Bhuiyan, where neural network stop training when error, i.e., the difference [offset hyperparameter associated with training] between the desired output and the expected output is below some threshold).
	Zhou (in view of Alexandre) and Bhuiyan both teach neural network training implementation and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Zhou (in view of Alexandre)’s disclosure of incremental quantization training with Bhuiyan’s disclosure of the training termination condition to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to implement a stop mechanism for neural network training.

Claim 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, Incremental Network Quantization: Towards Lossless CNN with Low Precision Weights, arXiv, Feb, 2017, in view of Alexandre, FR3045892A1 Optimized Neural Circuit Architecture and Method for the Execution of Neuron Networks Translation, 2017, further in view of Yao, Explicit Loss-Error-Aware Quantization for Low-Bit Deep Neural Networks, 2018 IEEE/CVF Conference on Computer Vision and Pattern Recognition, June 2018.

Regarding Claim 6, depending on Claim 1, Zhou in view of Alexandre does not explicitly disclose: 
wherein the weights are converted by: freezing a first portion of the weights in a first one or more layers of the neural network; and modifying a second portion of the weights in a second one or more layers of the neural network
Yao explicitly discloses:
wherein the weights are converted by: freezing a first portion of the weights in a first one or more layers of the neural network; and modifying a second portion of the weights in a second one or more layers of the neural network (Yao, alg. 1, where for l=1,2…L do; i.e., the quantization of weights in layer 2 [second portion in second one or more layers] is performed after quantization of weights in layer 1 [first portion in first one or more layers] is performed; eq. 14 – 15, where during optimization and quantization, only weights of the to be quantized group are updated [freezing the first portion]).
	Zhou (in view of Alexandre) and Yao both teach incremental neural network quantization technique and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Zhou (in view of Alexandre)’s disclosure of incremental quantization training with Yao’s disclosure of the incremental quantization one layer at a time to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification as the combination yield predictable results.

Regarding Claim 7, depending on Claim 6, Zhou in view of Alexandre and Yao further discloses: 
wherein an output of the first one or more layers is quantized prior to modifying the second portion of the weights in the second one or more layers (Yao, alg. 1, where for l=1,2…L do; i.e., the quantization in layer 1 [first one or more layers] is performed prior to the optimization and quantization [modifying] of weights [second portion] in layer 2 [second one or more layers]; the output of layer 1 is based on the weights of layer 1 that has been quantized).

Regarding Claim 8, depending on Claim 6, Zhou in view of Alexandre and Yao further 
wherein the weights are converted by: after the second portion of the weights is modified, freezing the second portion of the weights in the second one or more layers of the neural network; and modifying a third portion of the weights in a third one or more layers of the neural network following the second one or more layers (Yao, alg. 1, where for l=1,2…L do; i.e., the quantization of weights [third portion] in layer 3 is performed after quantization of weights [second portion] in layer 2 is performed; eq. 14 – 15, were during optimization and quantization, only weights of to be quantized group are updated [freezing weight of second portion]; layer 3 [third one or more layers] follows the layer 2 [second one or more layers]).

Regarding Claim 9, depending on Claim 6, Zhou in view of Alexandre and Yao further disclose: 
wherein modifying the second portion of the weights comprises: updating the floating point values in the second portion of the weights based at least on an output of the first one or more layers (Yao, alg. 1, where during the second layer operation, the optimization/re-training is based on the output of the first layer [output of the first one or more layers]) and converting the second portion of the weights from the first floating point value representation to the second floating point value representation (Yao, sec. 3.1, where full-precision i.e., 32-bit floating-point [first floating point value representation] DNN model … aim to constrain DNN model M to only have very low-bit [second floating point value representation] weight set).

Claim 12, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, Incremental Network Quantization: Towards Lossless CNN with Low Precision Weights, arXiv, Feb, 2017, in view of Bhuiyan, How do I know when to stop training a neural network, ResearchGate GmbH, 2015.

Regarding Claim 12, depending on Claim 11, Zhou does not explicitly disclose: 
determine the first number of forward-backward passes based on an offset hyperparameter associated with training the neural network of the one or more neural networks.
Bhuiyan explicitly discloses: 
determine the first number of forward-backward passes based on an offset hyperparameter associated with training the neural network of the one or more neural networks. (Bhuiyan, where neural network stop training when error, i.e., the difference [offset hyperparameter associated with training] between the desired output and the expected output is below some threshold).
	Zhou and Bhuiyan both teach neural network training implementation and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Zhou’s disclosure of incremental quantization training with Bhuiyan’s disclosure of the training termination condition to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to implement a stop mechanism for neural network training.

	Regarding Claim 22, Claim 22 is the corresponding system claim of Claim 12. Claim 22 is rejected with the same reason as Claim 12.

	Regarding Claim 26, Claim 26 is the corresponding machine readable medium claim of Claim 12. Claim 26 is rejected with the same reason as Claim 12.

Claim 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, Incremental Network Quantization: Towards Lossless CNN with Low Precision Weights, arXiv, Feb, 2017, in view of Yao, Explicit Loss-Error-Aware Quantization for Low-Bit Deep Neural Networks, 2018 IEEE/CVF Conference on Computer Vision and Pattern Recognition, June 2018.

Regarding Claim 14, depending on Claim 10, Zhou does not explicitly disclose: 
wherein converting the weight parameters comprises: freezing a first portion of the weight parameters in a first one or more layers of the one or more neural networks; and modifying a second portion of the weight parameters in a second one or more layers of the one or more neural networks that follow the first one or more layers
Yao explicitly discloses:
wherein converting the weight parameters comprises: freezing a first portion of the weight parameters in a first one or more layers of the one or more neural networks; and modifying a second portion of the weight parameters in a second one or more layers of the one or more neural networks that follow the first one or more layers (Yao, alg. 1, where for l=1,2…L do; i.e., the quantization of weights [second portion] in layer 2 is performed after quantization of weights [first portion] in layer 1 is performed; eq. 14 – 15, where during optimization and quantization, only weights of the to be quantized group are updated [freezing first portion]; layer 2 [second one or more layers] follows the first layer [first one or more layers]).
	Zhou and Yao both teach incremental neural network quantization technique and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Zhou’s disclosure of incremental quantization training with Yao’s disclosure of the incremental quantization one layer at a time to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification as the combination yield predictable results.

Regarding Claim 15, depending on Claim 14, Zhou in view of Yao disclose the method of Claim 14, Zhou in view of Yao further disclose: 
Quantizing an output of the first one or more layers prior to modify the second portion of the weight parameters in the second one or more layers (Yao, alg. 1, where for l=1,2…L do; i.e., the quantization in layer 1 [first one or more layers] is performed prior to the optimization and quantization [modify] of weights [second portion] in layer 2 [second one or more layers]; the outputs of layer 1 are based on the weights of layer 1 that has been quantized).

Regarding Claim 16, depending on Claim 14, Zhou in view of Yao disclose the method of Claim 14, Zhou in view of Yao further disclose: 
after the second portion of the weights is modified, freezing the second portion of the weight parameters in the second one or more layers of the one or more neural network; and modifying a third portion of the weight parameters in a third one or more layers of the one or more neural network that following the second one or more layers (Yao, alg. 1, where for l=1,2…L do; i.e., the quantization of weights [third portion] in layer 3 is performed after quantization of weights [second portion] in layer 2 is performed; eq. 14 – 15, where during optimization and quantization, only weights of the to be quantized group are updated [freezing second portion]; layer 3 [third one or more layers] follows layer 2 [second one or more layers]).

Regarding Claim 17, depending on Claim 14, Zhou in view of Yao disclose the method of Claim 14, Zhou in view of Yao further disclose:
wherein modifying the second portion of the weight parameter comprises: updating the floating point values in the second portion of the weight parameter based at least on an output of the first one or more layers (Yao, alg. 1, where during the second layer operation, the optimization/re-training is based on the output of the first layer [output of the first one or more layers]) and converting the second portion of the weight parameter from the first floating point value representation to the second floating point value representation (Yao, sec. 3.1, where full-precision i.e., 32-bit floating-point [first floating point value representation] DNN model … aim to constrain DNN model M to only have very low-bit [second floating point value representation] weight set).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, Incremental Network Quantization: Towards Lossless CNN with Low Precision Weights, arXiv, Feb, 2017, in view of Yao, Explicit Loss-Error-Aware Quantization for Low-Bit Deep Neural Networks, 2018 IEEE/CVF Conference on Computer Vision and Pattern Recognition, June 2018 further in view of Feng, an Overview of ResNet and its Variants, towards data science, Jul 2017.

Regarding Claim 18, depending on Claim 14, Zhou in view of Yao disclose the method of Claim 14, Zhou in view of Yao further disclose:
wherein the first one or more layers of the neural network comprise a convolutional layer, a batch normalization layer, (Zhou, page. 8, para. 2, where ResNets have batch normalization layers … convolution layers)
Zhou does not explicitly discloses: 
comprise a convolutional layer, a batch normalization layer, and an activation layer.
Feng explicitly discloses: 
comprise a convolutional layer, a batch normalization layer, and an activation layer (Feng, page 2 – 3, where in the residual block figure, relu [activation layer] is one of the processing layer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122